                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     DOLLENE C. JONES,                                    Case No. 20-cv-00385-SI
                                   7                     Plaintiff,                           ORDER GRANTING PLAINTIFF'S
                                                                                              MOTION FOR LEAVE TO FILE FIRST
                                   8              v.                                          AMENDED COMPLAINT AND
                                                                                              DENYING DEFENDANTS' MOTION
                                   9     JEFFREY LEWIS, et al.,                               TO DISMISS AS MOOT; VACATING
                                                                                              UPCOMING DATES; STAYING CASE
                                  10                     Defendants.                          UNTIL JUNE 1, 2020 TO ALLOW
                                                                                              PLAINTIFF TIME TO FIND COUNSEL
                                  11
                                                                                              Re: Dkt. Nos. 10, , 11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, who is pro se, has requested leave to file a first amended complaint in response to
                                  15   defendants’ motion to dismiss the original complaint. Plaintiff’s motion also states that she is
                                  16   seeking counsel and she requests time to do so.
                                  17          The Court GRANTS plaintiff’s motion and DENIES defendants’ motion to dismiss as moot.
                                  18   In light of plaintiff’s intention to seek counsel to represent her, the Court finds that it is in the
                                  19   interest of judicial efficiency to STAY this case until June 1, 2020. The April 24, 2020 initial
                                  20   case management conference is VACATED. Plaintiff’s first amended complaint shall be filed
                                  21   by June 1, 2020. If plaintiff retains counsel prior to June 1, plaintiff shall inform the Court by letter
                                  22   and the Court will lift the stay and schedule an initial case management conference.
                                  23

                                  24          IT IS SO ORDERED.
                                  25

                                  26   Dated: March 16, 2020                          ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
